Citation Nr: 0213330	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-09 355A	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received on the 
issue of entitlement to basic eligibility for Department of 
Veterans Affairs benefits. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant alleges active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously issued a decision on this issue in March 
2001 in which it denied the appeal.  The appellant appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion by the parties, 
by Order dated in March 2002, the Court vacated the Board 
decision and remanded the matter to the Board for 
consideration of the issues addressed in the motion.  In July 
2002, the Board informed the appellant that he had additional 
time in which to supplement the record before the Board on 
appeal.  His response received in September 2002 has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO denied the appellant's claim for basic eligibility 
for VA benefits in a June 1959 action.  He did not appeal the 
determination after receiving notice.  

3.  Evidence received since the June 1959 rating action is 
either cumulative or redundant, does not bear directly on the 
matter at issue, or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1959 denial of basic eligibility for VA benefits 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).

2.  No new and material evidence has been received since the 
June 1959 decision to reopen the claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of denial letters dated in December 1999 and January 
2000, the May 2000 statement of the case, and the October 
2000 supplemental statement of the case, the RO provided the 
appellant with the applicable law and regulation and gave 
notice as to the evidence needed to substantiate his claim.  
With respect to the duty to assist, the Board emphasizes that 
the disposition of this claim of legal entitlement to VA 
benefits rests on a determination of the appellant's legal 
status as a veteran for VA purposes, as discussed in more 
detail below.  Therefore, no assistance to the appellant is 
required because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  As a related 
matter, any deficiency in notice given the appellant 
regarding the duty to assist would be harmless error.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

The veteran submitted his original claim for VA benefits in 
May 1959.  The RO denied that claim by action dated in June 
1959.  The veteran did not initiate an appeal upon receiving 
notice of the denial.  Therefore, the RO's decision of June 
1959 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the June 1959 RO decision 
consists of statements in the appellant's May 1959 claim and 
the June 1959 response to service verification request from 
the service department.  The RO denied the appellant's claim, 
finding that he did not have any qualifying service.  

Evidence received since the June 1959 action consists of 
birth and marriage records; multiple copies of a Philippine 
Army enlistment record and separation document and a 
clearance slip, each dated in July 1946; a statement from the 
Local Civil Registrar dated in August 1990; medical records; 
and statements from the appellant received in September 1999, 
December 1999, and October 2000.  

Considering the above-listed evidence, the Board finds that 
the appellant's statements are essentially cumulative or 
redundant.  The June 1959 rating action considered the 
appellant's contention that he was a veteran.  Current 
statements of record essentially do no more than restate that 
contention.  Therefore, the statements are not new.  The 
medical records, the birth and marriage records, and the 
clearance slip offer no information relevant to the 
appellant's status as a veteran, and therefore do not bear 
directly on the issue at hand.    

With respect to the remaining evidence, the Board finds that 
it is not material, i.e. it is not so significant, by itself 
or in conjunction with previous evidence, that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a).  The appellant 
seeks entitlement to VA benefits based on alleged status as a 
veteran.  Therefore, the only evidence that could be material 
is that which affects a determination as to veteran status.  

Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Certain service in 
the Commonwealth Army of the Philippines or as a guerrilla is 
included for purposes of eligibility for VA compensation 
benefits.  38 C.F.R. § 3.8(c)(1) and (d)(1).      

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).  

At the time of the original determination, the RO submitted 
to the Army the appellant's name, date and place of birth, 
and service information for purposes of verifying his alleged 
period of service.  The date of birth, provided by the 
appellant in his May 1959 claim, was in June 1916.  The June 
1959 response indicated that the appellant had no recognized 
guerrilla service and that there was no record that he was a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.  

In this case, the remaining evidence consists of copies of a 
Philippine Army enlistment record and separation document 
dated in July 1946 and a statement from the Local Civil 
Registrar dated in August 1990.  The separation document 
reflects that the appellant enlisted in August 1941 at the 
age of 21 years.  Calculating a birth date based on this 
information would yield a different birth date than that 
provided to the Army 1959.  However, the August 1990 
statement from the Local Civil Registrar certifies that it 
could not issue a copy of the appellant's birth certificate, 
but indicated that his alleged date of birth was in June 
1916.  In addition, the RO's December 1999 letter to the 
appellant provided all the information given to Army in 
attempt to verify his service and advised him that, if any of 
the information was incorrect, he should offer corrected 
information for resubmission to the service department.  The 
appellant has not provided any corrected identifying 
information.  Thus, despite whatever information might be 
extrapolated from the separation document, there is no 
affirmative evidence of different identifying information 
that could yield a different result as to veteran status upon 
inquiry to the service department.  The Board also observes 
that the June 1959 Army response did not indicate that it was 
unable to find a person with the listed identifying 
information, but that the individual so identified had no 
qualifying service.  

In summary, the Board finds that the evidence received since 
the June 1959 RO denial of entitlement to benefits is not new 
and material.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
not reopened.  38 U.S.C.A. § 5108.       


ORDER

As no new and material evidence has been received, the claim 
is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

